DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/21/20 and 4/30/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, these information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 4/21/20. These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Device and Method for Determining Surface Irregularities with Irradiation Angle.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph, is invoked.


As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: irradiation angle determining unit configured to in claim 6. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 18 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim recites, inter alia, "a computer-readable medium". Normally, the claim would be statutory. However, the specification does not limit the subject matter that encompasses non-statutory subject matter. Therefore, the Examiner is obliged to give claims their broadest reasonable interpretation consistent with the specification during examination. The broadest reasonable interpretation of a claim drawn to a computer readable storage medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable storage medium, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal, per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.
Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory. However, the Examiner respectfully submits a claim drawn to such a computer program product that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. For additional information, please see the Patents' Official Gazette notice published February 23, 2010 (1351 OG 212).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8 and 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iden (US 2009/0177428 A1).

Regarding claim 1, Iden discloses an information processing device (see 200 in fig. 1) used in an image capture device (see 103 and 201 in fig. 1) that illuminates an object with an illuminating unit (see 102 and 202 in fig. 1) and images light reflected from the object as a reflection image with an imaging unit (e.g. see 201-202 in fig. 2), the information processing device comprising an irradiation angle determining unit configured to determine an irradiation angle (see α in fig. 8) when the illuminating unit illuminates the object based on a tilt statistic (see θc in fig. 8) that is a value corresponding to tilt distribution of irregularities formed on a surface of the object (see θ1 and θ2 in fig. 14; e.g. see ¶ 0014]).

Regarding claim 2, Iden further discloses wherein the irradiation angle determining unit calculates a planar half angle of an irradiation solid angle about a vertical direction of the object based on the tilt statistic and thereby determines the irradiation angle (see θi in fig. 9).

Regarding claim 3, Iden further discloses wherein the irradiation angle determining unit calculates a value almost twice the tilt statistic as the planar half angle of the irradiation solid angle (see (see two of θi in fig. 9).

Regarding claim 4, Iden further discloses wherein the irradiation angle determining unit calculates a range of angles that the illuminating unit does not cause direct light to enter the object and thereby determines an irradiation angle when the illuminating unit illuminates the object (e.g. see fig. 5, wherein only reflected distribution range on the object is kept).

Regarding claim 5, Iden further discloses comprising a tilt statistic calculating unit configured to calculate a tilt statistic that is a value corresponding to tilt distribution of irregularities formed on a surface of the object based on a result of measurement of irregularities formed on a surface of the object (e.g. see fig. 5 for tilt in fig. 8), wherein the irradiation angle determining unit determines the irradiation angle based on the tilt statistic calculated by the tilt statistic calculating unit (see θi in fig. 9).

Regarding claim 6, Iden further discloses wherein the tilt statistic calculating unit calculates a value of a tilt almost equally dividing the object into two regions as the tilt statistic (see the divided θi in fig. 9).

Regarding claim 8, Iden further discloses comprising a measuring unit configured to measure irregularities formed on a surface of the object (see fig. 5), wherein the tilt statistic is a value calculated based on a result of measurement by the measuring unit (see θC in fig. 8).

Regarding claim 15, Iden further discloses comprising: an illuminating device (see 102 and 202 in fig. 1) configured to realize an illumination condition determined by the information processing device; and an imaging unit including the illuminating device (see 103 and 201 in fig. 1).

Regarding claim 16, Iden further discloses comprising a collating device configured to perform a predetermined collation process based on an image captured by the image capture device (see collated tilt angle in fig. 5).

Regarding claim 17, the claim(s) recite with analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 18, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Iden in view of Lee et al. (US 5,929,994).

Regarding claim 7, Iden does not provide the particular wherein the tilt statistic calculating unit calculates a root-mean-square tilt angle as the tilt statistic.
However, Lee discloses that it is well-known in the art of determining tilt wherein the tilt statistic calculating unit calculates a root-mean-square tilt angle as the tilt statistic (see C5, L20-25).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Lee teachings of RMS in determining a tilt angle into Iden tilt determination for the benefit of accurately determining surface irregularities.

	
	
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Bevis et al. (US 7,061,598), discloses detecting surface irregularities with scattered light.
2.	Tomita et al. (US 6,157,444), discloses defect inspection with light distribution.
3.	Kazama et al. (US 5,835,220), discloses surface flaw detection with light distribution.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702. The examiner can normally be reached M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485